UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Red Pine Capital Group, Inc. (Name of small business issuer in its charter) Nevada 27-1195807 (State or otherjurisdiction ofincorporationor organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employe Identificationr Number) Floor 7 #30 Dongzhong St. Dongcheng District Beijing, China 100027 (Address and telephone number of registrant's principal executive officesand principal place of business) Yao Sun President and Chief Executive Officer Floor 7 #30 Dongzhong St. Dongcheng District Beijing, China 100027 Telephone: (01186)13701379808 (Name, address, and telephone number of agent for service) Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filero Accelerated Filero Non-accelerated filero Smaller reporting companyx CALCULATION OF REGISTRATION FEE Title of Shares to be RegisteredPrice Maximum Amount of Registration Fee Amountto be Registered Proposed Maximum Offering Price Per Share(1) Proposed Aggregate Offering Common Stock not yet issued, par value $.0001 $ $ $ Total $ $ $ (1)Registration fee has been paid via Fedwire. (2)This is the initial public offering and no current trading market exists for our stock. (3)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c). (4)Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(o) under the Securities Act. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDApril 7, 2010 The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457; the offering price was determined by the price shares were sold to our shareholders in a private placement memorandum. We may sell shares of our common stock at a fixedprice of $ 0.25 per share until our common stock is quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The fixed price of $0.25 has been determined as the selling price based upon the original purchase price paid by the our current shareholders of $0.20 plus an increase based on the fact the shares herein will be liquid and registered. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority, which operates the OTC Electronic Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE SUBJECT TO CHANGE. WE MAY NOT SELL OUR SHARES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL OUR SHARES, AND IT IS NOT SOLICITING AN OFFER TO BUY OUR SHARES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. ii SUBJECT TO COMPLETION, DATED PRELIMINARY PROSPECTUS Red Pine Capital Group, Inc. 1,200,000 Shares of Common Stock Price per share: $0.25 Total cash proceeds if all shares are sold: $300,000 This is our initial public offering. We are offering up to 1,200,000 shares of our common stock at a price of $0.25 per share. We do not plan to use underwriters or pay any commissions. The shares will be offered and sold by our CEO Yao Sun. There is no trading market for our common stock. The offering is being conducted on a self-underwritten, best effort basis, which means our officer and/or director, Yao Sun will attempt to sell the shares. This Prospectus will permit our officer and/or director to sell the shares directly to the public, with no commission or other remuneration payable to him for any shares he may sell. Mr. Sun will sell the shares and intends to offer them to friends, family members and business acquaintances. In offering the securities on our behalf, he will rely on the safe harbor from broker-dealer registration set out in Rule 3a4-1 under the Securities and Exchange Act of 1934. We intend to open a standard, non-interest bearing, bank checking account to be used only for the deposit of funds received from the sale of the shares in this offering. If all the shares are not sold and the total offering amount is not deposited by the expiration date of the offering, the funds will be promptly returned to the investors, without interest or deduction. The shares will be offered at a price of $.25 per share for a period of three hundred sixty five (365) days from the effective date of this prospectus, unless extended by our board of director for an additional 180 days. The purchase of our shares involves substantial risk. See “Risk Factors” beginning on page 7 for a discussion of risks to consider before purchasing our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of the prospectus. Any representation to the contrary is a criminal offense. Price toPublic UnderwritingDiscounts and Commissions ProceedsTo RED PINE Per Share $ $
